VICKERY, J.
Epitomized Opinion.
Ferranto was indicted for murder in the first degree and he plead “not guilty” in the Cuyahoga Common Pleas. During the course of the trial he claimed that he expected an alienist to testify as to his sanity. The trial court refused to wait until the witness arrived. At this time, Ferranto changed his plea to guilty. The trial judge then sent out the jury and Ferranto in open court, changed his plea. The court found him guilty of first • degree murder without recommending mercy. On prosecution of error the Court of Appeals held:
1. The trial court erred in not waiting for the alienist witness.
2. It erred by passing sentence on Ferranto after all the evidence had been in. It would have been more seemly to have refused the new plea or granted a new trial thereon.
3. Nto opportunity was given Ferranto’s lawyer to argue the case on mitigating circumstances.
Because such exercise of authority was a gross abuse of discretion the judgment of the Common Pleas will be reversed, and the ease remanded for a new trial.